TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00145-CV



                                      In the Matter of J.R.V.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
           NO. J-18491, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



               Following a hearing before the juvenile court during which appellant J.R.V. pled true

to the offense of assault, the juvenile court adjudged him to have engaged in delinquent conduct. See

Tex. Pen. Code Ann. § 22.01 (West Supp. 2002). J.R.V. had previously been adjudicated delinquent

on at least three other occasions. The juvenile court ordered him committed to the Texas Youth

Commission. J.R.V. appealed from the disposition order. Tex. Fam. Code Ann. § 56.01(c)(1)(B)

(West Supp. 2002).

               J.R.V.’s appointed counsel on appeal filed a brief asserting that the appeal is frivolous.

The brief complies with the requirements for such briefs discussed in In Re D.A.S., 973 S.W.2d 296

(Tex. 1998); and, more generally, in Anders v. California, 386 U.S. 738 (1967). Counsel states that

he has diligently examined the record and researched the law applicable to the facts and issues in the

case. Counsel’s brief contains a professional evaluation of the record demonstrating why there are

no meritorious errors to be advanced. A copy of counsel’s brief was delivered to J.R.V. and to his

guardian, and they were advised of their right to examine the appellate record and to file a pro se
brief. A pro se brief was not filed. We have independently reviewed the record and agree with

counsel that the appeal is frivolous.

               We grant counsel’s motion to withdraw from the case and affirm the juvenile court’s

disposition order.




                                             Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: February 22, 2002

Do Not Publish




                                                2